Citation Nr: 1202620	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) and major depressive disorder prior to June 9, 2008.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran had active military service from December 1965 to February 1978; he also had active duty for training from April 16, 1964 to August 5, 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Lincoln, Nebraska, Regional Office (RO).  By a rating action in August 2007, the RO denied the Veteran's claim of entitlement to a rating in excess of 50 percent for PTSD and major depressive disorder, and a claim for TDIU.  By a rating action in April 2009, the RO granted service connection for type II diabetes mellitus and assigned a 20 percent disability rating, effective December 15, 2008.  

In May 2010, the Board remanded those issues to the RO for further evidentiary development.  By a rating action in July 2010, the RO increased the rating for PTSD and major depressive disorder from 50 percent to 70 percent, effective June 9, 2008, and from 70 percent to 100 percent, effective June 5, 2010.  TDIU was also granted, effective from June 9, 2008.  

In a February 2011 decision, the Board denied the claims for a rating in excess of 50 percent for PTSD and major depressive disorder prior to June 9, 2008, a rating in excess of 70 percent for PTSD and major depressive disorder from June 9, 2008 to June 5, 2010, and an initial rating in excess of 20 percent for diabetes mellitus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court, dated August 4, 2011, granted the motion and remanded the case to the Board for compliance with directives specified by the Court's Order.  The parties did not dispute the rating assigned for PTSD and major depressive disorder for the period from June 9, 2008 to June 5, 2010, or the initial rating assigned for diabetes mellitus.  



FINDING OF FACT

Prior to June 9, 2008, the Veteran's PTSD and major depressive disorder was manifested by occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective work and social relationships.  The evidence does not show deficiencies in most areas such work, school, family relations, judgment, thinking, or mood; nor does the evidence show an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD and major depressive disorder are not met prior to June 9, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in June 2007, from the RO to the Veteran, which was issued prior to the RO decision in August 2007.  Additional letters were issued in March 2008 and June 2008.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of the above-noted letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested with respect to the claim at issue.  The Veteran has been afforded VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examination afforded the Veteran was adequate. Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  The examination was conducted by medical professional who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Findings necessary to apply the criteria for rating PTSD and major depressive disorder were made.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in obtaining evidence pertinent to his claim.  Therefore, no useful purpose would be served in remanding the issue decided herein for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

By a rating action in September 2005, the RO granted service connection for PTSD, with an evaluation of 30 percent, effective June 21, 2005.  Subsequently, in September 2006, the RO increased the evaluation for the Veteran's PTSD and major depression from 30 percent to 50 percent, effective July 19, 2006.  

The Veteran's claim for an increased rating for PTSD with depression was received in May 2007.  Submitted in support of the claim were VA progress notes dated from December 2006 to May 2007 that show that the Veteran received follow-up evaluation for various disabilities, including PTSD and depression.  

The Veteran was afforded a VA examination in June 2007.  At that time, he indicated that he was currently receiving treatment, which included group and individual therapy.  The Veteran stated that his anger had been helped, but the nightmares had not been helped.  The Veteran reported that his depression was not too bad; he stated that he was a "pretty happy go lucky person" most of the time.  He reported few depressive symptoms at the time.  He last worked at a transmission shop in January 2007; he was terminated the previous month.  The Veteran indicated that he was divorced and lived with his son.  He goes fishing.  On examination, it was observed that the Veteran was clean and appropriately dressed.  His speech was spontaneous, clear and coherent.  He was cooperative, friendly, relaxed and attentive.  His affect was appropriate and mood was dysphoric.  The Veteran was fully oriented.  No delusions were noted.  Judgment and insight were good.  Impulse control was good.  He denied any suicidal or homicidal thoughts.  He was able to maintain minimum personal hygiene.  Sleep difficulty occurred almost every night, although the medication had helped him at times to get 5 or 6 hours of sleep.  He has learned to control his irritability and has not had outbursts of anger.  Concentration continued to be impaired and he remained hypervigilant.  He continued to experience startle responses when there was unexpected loud noise.  The pertinent diagnoses were PTSD and major depression in fairly good remission.  The examiner stated that the PTSD and major depressive disorder were so overlapping that the two could not be separated without resorting to speculation.  The GAF for the combination of the two conditions was 52.  The examiner stated that the PTSD did not cause the Veteran to be unemployed; the Veteran reported that physical problems from the time of his surgery in January to the present have caused him to be unable to work.  

VA progress notes dated from October 2007 through March 2008 show that the Veteran received ongoing clinical attention for symptoms of his PTSD.  During a clinical visit in November 2007, the Veteran indicated that he had a history of PTSD with depression under good control at the time; however, he reported occasional suicidal ideations.  The Veteran reported having flashbacks and becoming aggressive in his sleep.  The assessment was PTSD with depression.  The Veteran was seen at a group therapy session in November 2007; it was noted that the Veteran was attentive and actively participated in the group session.  The Veteran was assigned a GAF score of 59.  A February 2008 VA progress note reflects an assessment of PTSD moderate in severity and mild depression; he was assigned a GAF score of 54.  

On the occasion of a clinical visit in April 2008, the Veteran reported that he still had nightmares that interfered with his sleep.  He also reported that he still had flashbacks but not as frequent and not as severe.  The Veteran indicated that he had not had suicidal thoughts for at least two weeks.  He denied any current thoughts, intent or plans related to harm himself.  He was alert.  His affect was constricted but appropriate.  Mood was euthymic.  Thought process was linear.  Thought content was free from any delusions, hallucinations, and ideas of self reference.  The diagnosis was PTSD of moderate severity and depression, mild; he was assigned a GAF score of 57.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The severity of the Veteran's psychiatric disability is judged by applying the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); the inability to establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for the names of close relatives, own occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267(1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

The Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 (2011).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436(1992).  

After review of the evidentiary record, the Board finds that the criteria for an evaluation in excess of 50 percent have not been met prior to June 9, 2008.  Significantly, the Board finds that the Veteran's PTSD and major depressive disorder symptoms established by the competent and credible evidence of record are not the equivalent in severity to those associated with a 70 percent disability rating causing problems such as deficiencies in most areas, or difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships.  See Mauerhan, 16 Vet. App. at 442.  In this regard, the Board finds that the evidence shows that the Veteran has chronic sleep disturbance, nightmares, intrusive thoughts, exaggerated startle response, avoidance behavior, disturbances in motivation and mood, impairment of concentration, and moderate impairment in occupational and social functioning due to his PTSD.  He also had occasional suicidal ideations.  On the occasion of the June 2007 VA examination, the Veteran reported difficulty sleeping due to recurring nightmares, flashbacks, intrusive thoughts, irritability and depression; however, he denied having panic attacks.  While the Veteran reported problems with anger in the past, he stated that his anger was better controlled.  In addition, the Veteran's speech was reported to be normal; there was no evidence of psychosis, with no auditory or visual hallucinations.  The examiner assigned a GAF score of 52 and he opined that the Veteran's symptoms did not cause him to be unemployable.  Moreover, during the period prior to June 9, 2008, VA progress notes describe the Veteran's PTSD as moderate in severity and the depressive disorder as mild to moderate; GAF scores ranged from 52 to 59, which reflects a "moderate" disability under DSM-IV.  These symptoms and functional impairment more closely approximate the sort of problems identified in the criteria for a 50 percent disability, not the criteria for a 70 percent disability rating.  See 38 C.F.R. § 4.130, DC 9411.  

The Board recognizes that the Veteran has reported occasional suicidal ideations.  During a November 2007 clinical visit, he reported occasional suicidal ideations.  However, when seen in February 2008, the Veteran specifically denied any suicidal ideations; and in April 2008, he indicated that he had not had suicidal thoughts for at least two weeks.  He denied any current thoughts, intent or plans related to self harm.  Indeed, none of the VA examiners found that the Veteran exhibited suicidal ideation.  The Veteran has consistently denied ever forming an intent or plan to commit suicide.  Thus, the Board finds that the Veteran's statements regarding thoughts of committing suicide do not warrant the assignment of a 70 percent disability rating.  That he has experienced on occasion one of the symptoms listed among those typical of a higher rating does not per se mean that he qualifies for the higher rating.  38 C.F.R. § 4.7.  Further supporting this finding is the fact that there is no indication that any occasional passive suicidal thoughts have resulted in deficiencies as contemplated for a 70 percent rating during the period prior to June 9, 2008.  Moreover, while suicidal ideation is among the criteria required for a 70 percent rating, the Board, for the reasons articulated, finds that the Veteran's overall disability picture is more closely aligned with the criteria set for a 50 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  His GAF scores, which were in the 50s, also reflect disability akin to the criteria for the 50 percent rating, not the 70 percent rating.

There is also no evidence that the Veteran has impaired impulse control such as unprovoked irritability with periods of violence.  See Id.  Moreover, the VA examination reports have not shown during the pendency of this claim that the Veteran has impaired impulse control with periods of violence as a clinical finding.  There is no evidence suggesting that the Veteran had spatial disorientation or neglected his personal appearance and hygiene to the extent that such neglect resulted in deficiencies contemplated by the 70 percent rating.  See 38 C.F.R. § 4.130, DC 9411.  None of the treatment reports indicates that the Veteran had spatial disorientation or neglected his personal hygiene or appearance.  Additionally, although a July 2006 VA PTSD clinic note indicates that the Veteran had heard voices of men with whom he had served, it was noted that this was in the context of a vivid recollection versus a hallucination.  In other words, it did not appear that the Veteran was in fact experiencing hallucinations.  Even with these vivid recollections as bothersome symptoms, the examiner concluded that the Veteran's GAF score was 55.  

Accordingly, the Board finds that the evidence reflects that the Veteran's PTSD and major depressive disorder more nearly approximate the criteria for a 50 percent disability rating prior to June 9, 2008, not the criteria for a higher rating.  38 C.F.R. § 4.7; 38 C.F.R. § 4.130, DC 9411.  

The Board has also considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU) prior to June 9, 2008.  See 38 C.F.R. §§ 3.340, 4.16 (2010).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453(2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, as discussed in detail above, the Board finds that there is no competent evidence that the Veteran was rendered unemployable by virtue of his PTSD and major depressive disorder prior to June 9, 2008.  In fact, during the June 2007 VA examination, the examiner reported that the PTSD did not cause the Veteran to be unemployed.  Throughout the period under consideration, GAF scores in the 50s were provided by examiners who were evaluating the Veteran's overall functioning.  Such scores did not reflect an inability to work.  As such, consideration of entitlement to TDIU is not warranted.  

Finally, the Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 115(2008).  Generally, the degrees of disability specified in the VA Schedule for Rating Disabilities are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  However, in exceptional cases, extraschedular ratings may be assigned where the schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. Principi, 4 Vet. App. 57, 60(1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The Board finds that referral for extraschedular consideration is not warranted.  His reported symptoms are those contemplated specifically by the rating criteria.  There are no symptoms unaccounted for by the assignment of a schedular rating.  The Veteran has not submitted evidence indicating that, prior to June 9, 2008, his PTSD presented "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular criteria are adequate to rate this disability, and therefore referral for extraschedular consideration is not warranted.  

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Entitlement to a rating in excess of 50 percent for PTSD and major depressive disorder, prior to June 9, 2008, is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



ORDER

Entitlement to a rating in excess of 50 percent for PTSD and major depressive disorder, prior to June 9, 2008, is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


